DISSENTING
Staton, P.J. —
I dissent for the reason that the State failed to carry its burden of proving beyond a reasonable doubt that Robinson’s confession was voluntary. Magley v. State (1975), 263 Ind. 618, 335 N.E.2d 811. When this Court considers whether the State has met its burden, uncontested evidence presented by the appellant as well as contested evidence supporting the trial court’s determination of voluntariness may be considered. Magley v. State, supra, at 335 N.E.2d 818. Looking to all the circumstances and reviewing the evidence to be considered on appeal, I cannot conclude that Robinson’s confession was voluntary.
Robinson, a drug addict, refused to make any statement to the police when she was arrested. She contends that the statement made to the police approximately twenty-two hours after she was placed in jail was involuntary, since she was undergoing withdrawal and was promised methadone by the detectives. After she was placed in jail, she testified that she consulted the jail matron about her sickness. Both interrogating detectives, Brown and Peters, knew that Robinson was an addict and that she had been in jail approximately twenty-two hours before their interrogation of her. They further admitted that she told them that she was sick. Whether the sickness was due to her menstrual period or from her withdrawal from heroin is an evidentiary conflict; however, the State failed to call the jail matron as a witness to remove any doubt. The evidence was uncontested that Robinson was an addict and that she had been on methadone for two years. There remained a reasonable doubt as to whether Robinson’s will had been bent over the edge of a rapidly deteriorating mental and physical condition which had previously resisted all invitations to make a statement. Miranda v. State of Arizona (1966), 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694; Lindsey v. State (1976), 264 Ind. 198, 341 N.E.2d 505; Burton v. State (1973), 260 Ind. 94, 292 N.E.2d 790; Brown v. State (1971), 256 Ind. 558, 270 N.E.2d 751; Nacoff v. State (1971), 256 *333Ind. 97, 267 N.E.2d 165. Also see, Works v. State (1977), 266 Ind. 250, 362 N.E.2d 144; Ortiz v. State (1976), 265 Ind. 549, 356 N.E.2d 1188; Ashby v. State (1976), 265 Ind. 316, 354 N.E.2d 192; Garrett v. State (1976), 265 Ind. 63, 351 N.E.2d 30; and for the Federal preponderance standard see Lego v. Twomey (1972), 404 U.S. 477, 92 S.Ct. 619, 30 L.Ed.2d 618.
The State has failed to carry the burden of proving beyond a reasonable doubt that Robinson’s statement was voluntary; therefore, I dissent, and I would reverse and remand for a new trial.
NOTE — Reported at 371 N.E.2d 718.